FILED
                            NOT FOR PUBLICATION                               DEC 23 2011

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 10-10461

               Plaintiff - Appellee,              D.C. No. 2:10-cr-00945-PGR

  v.
                                                  MEMORANDUM *
VICENTE SANCHEZ-GUZMAN,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                    Paul G. Rosenblatt, District Judge, Presiding

                           Submitted December 19, 2011 **

Before:        GOODWIN, WALLACE, and McKEOWN, Circuit Judges.

       Vicente Sanchez-Guzman appeals from his guilty-plea conviction and 63-

month sentence for reentry of a removed alien, in violation of 8 U.S.C. § 1326.

Pursuant to Anders v. California, 386 U.S. 738 (1967), Sanchez-Guzman’s counsel

has filed a brief stating that there are no grounds for relief, along with a motion to

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
withdraw as counsel of record. We have provided Sanchez-Guzman with the

opportunity to file a pro se supplemental brief. Sanchez-Guzman has filed a pro se

supplemental brief, and no answering brief has been filed.

      Our independent review of the record, pursuant to Penson v. Ohio, 488 U.S.

75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal. We

decline to address Sanchez-Guzman’s claim of ineffective assistance of counsel on

direct appeal as the record is insufficiently developed and his legal representation

was not so inadequate that it can be concluded at this point that he obviously was

denied his Sixth Amendment right to counsel. See United States v. McKenna, 327

F.3d 830, 845 (9th Cir. 2003) (“Claims of ineffective assistance of counsel are

generally inappropriate on direct appeal.”). We dismiss in light of the valid appeal

waiver. See United States v. Nguyen, 235 F.3d 1179, 1182 (9th Cir. 2000).

      Counsel’s motion to withdraw is GRANTED, and Sanchez-Guzman’s

motion for appointment of new counsel is DENIED.

      DISMISSED.




                                          2                                    10-10461